                     Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 1 of 16                                 FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                      Oct 21 2020
                                     UNITED STATES DISTRICT COURT                                             SUSANY. SOONG
                                                                 for the                                 CLERK, U.S. DISTRICT COURT
                                                     Northern District
                                                   __________  DistrictofofCalifornia
                                                                            __________                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                               SAN FRANCISCO
                  United States of America                          )
                             v.                                     )
                     Lawrence Rufrano
                                                                    )      Case No. 3-20-mj-71490 MAG
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   May 31, 2018                  in the county of           San Francisco             in the
     Northern          District of          California          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 1343                                  Wire Fraud

                                                  Maximum Penalties: 20 years imprisonment, $250,000 fine, 3 years of
                                                  supervised release, restitution, $100 mandatory special assessment




         This criminal complaint is based on these facts:
See attached Affidavit of Alan Hershkowitz




         ✔ Continued on the attached sheet.
         ’

                                                                                   /s/ Alan Hershkowitz
                                                                                               Complainant’s signature
         Approved as to form _______________
                                                                                       Special Agent Alan Hershkowitz
                            AUSA __________
                                                                                                Printed name and title

Sworn to before me by telephone.


Date:      October 21, 2020
                                                                                                  Judge’s signature

City and state:                  San Francisco, California                               Magistrate Judge Sallie Kim
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                   Reset
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 2 of 16




                        AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, Alan Hershkowitz, a Special Agent of the Office of Inspector General for the Board of

Governors of the Federal Reserve System and Consumer Financial Protection Bureau, being duly

sworn, hereby declare as follows:

                                        INTRODUCTION

       1.      I make this affidavit in support of an application under Rule 4 of the Federal

Rules of Criminal Procedure for a criminal complaint for Lawrence Rufrano (“Rufrano”) for

wire fraud, in violation of Title 18, United States Code, Section 1343 (hereafter, the “Target

Offense”), on or about May 31, 2018 in the Northern District of California.

             SOURCES OF INFORMATION AND AFFIANT BACKGROUND
       2.      This affidavit is submitted for the limited purpose of securing a criminal

complaint. I have not included every fact known to me concerning this investigation. Instead, I

have set forth only the facts necessary to establish probable cause that violations of the federal

law identified above have occurred.

       3.      I have based my statements in this affidavit on my training and experience;

personal knowledge of the facts and circumstances obtained through my participation in this

investigation; information provided by other agents and law enforcement officers; information

provided by reports prepared by other agents and law enforcement officers; and information

provided by records and databases. Where I refer to conversations and events, I often refer to

them in substance and in relevant part rather than in their entirety or verbatim, unless otherwise

noted. This affidavit also reflects my current understanding of facts relating to this investigation,

but my understanding may change in the future as the investigation proceeds.

       4.      I am a Special Agent with the Office of Inspector General for the Board of

Governors of the Federal Reserve System and Consumer Financial Protection Bureau (“FRB

OIG”) assigned to the Special Investigation Unit, and have been so employed since January

2016. My training included the Federal Law Enforcement Training Centers criminal investigator

training program, the inspector general investigator training program, as well as additional

                                                  1
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 3 of 16




training in financial crimes, money laundering, disability fraud, and social media and open

source investigations. I am assigned to investigate criminal, civil, and administrative violations,

including, but not limited to wire fraud, bank fraud, money laundering, and false claims. As an

FRB OIG agent, I am authorized to investigate violations of United States law and am a law

enforcement officer with the authority to execute warrants issued under the authority of the

United States. Prior to my current position as a Special Agent with FRB OIG, I was employed as

an investigative analyst for five years with the FRB OIG. In that capacity, I assisted in numerous

criminal investigations, involving bank fraud, disability fraud, false claims, and wire fraud. I

also served as the Inspector General Community representative to the Economic Crimes division

of the U.S. National Central Bureau of the International Criminal Police Organization

(INTERPOL Washington). While assigned to INTERPOL Washington, I provided assistance to

numerous Inspector General criminal investigations. I am a graduate of the State University of

New York College at Oswego with a degree in political science and philosophy-psychology.

                         FACTS SUPPORTING PROBABLE CAUSE

A.     Background re: Rufrano and the Board’s LTD Plan

       5.      Rufrano is a former employee of the Board of Governors of the Federal Reserve

(the “Board”). Rufrano left his employment at the Board in 2015 based upon a purported

long-term disability. Rufrano also received a medical retirement from the Board. At the time,

Rufrano was employed as a Senior Supervisory Financial Analyst. Rufrano is also an attorney

admitted to practice in New York.

       6.      Rufrano told the Board that he was disabled in approximately July 2013. Rufrano

was diagnosed as suffering from agoraphobia with panic attacks, obsessive-compulsive disorder,

and anxiety. Rufrano originally filed for short-term disability (“STD”), and received STD

benefits from approximately July 2013 until approximately January 2014. Rufrano was later

approved for the Federal Reserve System’s long-term disability (“LTD”) program. Rufrano

received LTD benefits from approximately January 2014 until approximately March 2019.

       7.      The Federal Reserve System Office of Employee Benefits (“OEB”) contracts with

                                                 2
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 4 of 16




a third party company, Matrix Absence Management (“Matrix”) to administer its disability plans.

The FRB OIG initiated this investigation after Matrix reported to the OEB that Rufrano was

working and engaging in other activities in violation of the Board’s long-term disability plan

agreement. During a routine review, Matrix discovered that Rufrano had a significant internet

presence indicating that he held outside employment. This was a violation of the rules relating to

his participation in the long-term disability program, which state:

       Reporting Obligation. If an LTD Payee who has been determined to be Totally
       Disabled returns to work outside of a Rehabilitation Program, he is required to
       report this circumstance, no later than ten (10) days after the first day he returns to
       work outside of a Rehabilitation Program, to the Plan Administrator or its
       delegate. An LTD Payee is also required to report any income or wages earned
       for services provided outside of a Rehabilitation Program. If he fails or refuses to
       furnish such information, no further LTD Benefits shall be payable to the LTD
       Payee under the Plan.
       8.      Had Rufrano told Matrix or the OEB of his outside activities and employment, his

participation in the LTD program would have been terminated and he would have stopped

receiving LTD benefit payments. The Board terminated Rufrano’s benefits based on the

information it received indicating that Rufrano had been engaging in outside employment in

violation of the LTD plan terms.

B.     Background re: Social Security Disability Insurance

       9.      On or about October 14, 2014, Rufrano filed for Social Security Disability

Insurance (“SSDI”) from the Social Security Administration (the “SSA”). On or about June 11,

2015, the SSA approved Rufrano’s disability claim and authorized ongoing and retroactive

benefit payments to Rufrano.

       10.     SSDI beneficiaries, like Rufrano, have an obligation to tell the SSA when they

start or stop working. If a beneficiary is working, he must also report any changes in his work

duties, hours, or pay.

       11.     As discussed below, Rufrano concealed his outside employment and continued to

receive long-term disability payments from the Board and the SSA when he was not entitled to

those payments. Rufrano engaged in, and received significant income from, outside employment


                                                 3
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 5 of 16




without reporting those activities to the Board or the SSA as required.

C.     Rufrano’s Medical Claims

       12.     Rufrano claimed that his condition was deteriorating throughout his time on

disability. Rufrano claimed that he was forgetting names and details from conversations, that he

was unable to leave the house, or check his mail for weeks on end.

       13.     For example, in an August 2014 letter, Rufrano’s doctor stated that Rufrano was

sometimes

       unable to leave his house for several days because of the paralytic anxiety. He
       frequently was even unable to go to his mailbox for week or open up his mail
       because of his anxiety. He has developed a severe problem remembering
       people’s names to the point where he was afraid to speak to relatives for fear of
       calling him by the wrong name . . . he was paralyzed in making even simple
       decisions and obsesses about things for weeks and months.
       14.     In a March 2015 letter, Rufrano’s doctor stated:

       Unfortunately during the past six months Mr. Rufrano’s mental condition has
       slowly deteriorated so that at this point in time he is functioning like a patient who
       has early Alzheimer’s Disorder. In view of his extremely poor cognitive function
       I cannot see Mr. Rufrano ability to hold any job even a fairly menial one,
       certainly not a high level job at the Federal Reserve board.
       15.     In a March 2016 letter, Rufrano’s doctor stated that “Mr. Rufrano does not have

the cognitive ability to engage in a full-time job. I have not seen improvement in his condition

over the last 12 months.”

       16.     After Matrix terminated his LTD benefits, Rufrano sent Matrix a letter from his

psychologist. The letter is dated August 15, 2019 and reads in part:

       Mr. Lawrence Rufrano has been under my clinical care for two years. Mr.
       Rufrano’s emotional wellbeing is at jeopardy after suffering strenuous
       work-related stress and traumas, in the past. This resulted in Generalized Anxiety
       Disorder (GAD -300.02), characterized by anxiety and worry that are difficult to
       control and interferes with day-to-day activities. Mr. Rufrano’s GAD causes
       excessive avoidance around health issues, money issues, and work situations, to
       the extreme to neglect paying bills, collect and open mail for fear to be exposed to
       request for money, complaints, or critical issues, and retain employment.
D.     Rufrano’s Communications with Matrix and the OEB

       17.     Matrix had numerous contacts and communications with Rufrano. Rufrano would

often call and email Matrix staff about his disability claim and benefits.

                                                 4
           Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 6 of 16




       18.      For example, Rufrano contacted Matrix via telephone in October 2015.

According to notes taken by Matrix, Rufrano “asked if he can help someone with a project.” The

employee asked Rufrano whether he was going to be paid. Rufrano replied “no” but that he

wanted to know if he could “have a little part-time job.” According to the notes, the Matrix

employee told Rufrano:

       [W]e explained that first we need him to email us in writing exactly what the
       project is and explain in detail the hours, tasks, etc. We also stated that if he is
       considering getting a part time job we would have to go to the OEB/BOG for
       approval, and we would need the job description, and each [month] before his
       LTD benefits are released we would need the prior months paystubs to confirm he
       did not earn greater than his pre-disability monthly wage. Plus because he is now
       earning SSD he would have to inform SSA as well.
       19.      In May 2017, Rufrano emailed a Matrix employee a copy of his annual progress

report. The progress report is a one-page document that was to be completed by Rufrano. In a

section of the report titled “REGARDING YOUR DISABILITY,” Rufrano was asked:

       •     Are you still unable to perform your usual work?
       •     Do you feel you could perform some occupation other than your usual?
Rufrano answered “Yes” to the first question and “No” to the second question.

       20.       Another section of the progress report titled “REGARDING OTHER INCOME”

asked Rufrano to answer whether he received various different types of income. Rufrano said

that he was receiving income from “Social Security Disability – Primary” and from “Pension

and/or Retirement Benefits.” Rufrano said that he was not receiving “Employment Income” or

“Other” types of income. Rufrano signed the progress report and dated it.

       21.      Based on Rufrano’s progress report, Matrix concluded that Rufrano “continue[d]

to meet guidelines for ongoing LTD benefits under the FRS Plan.” Matrix approved Rufrano for

another year of disability benefits and continued to make Rufrano’s payments.

       22.      In May 2018, Matrix called and spoke to Rufrano for his annual review. Based

on the progress report that Rufrano submitted, Matrix concluded that Rufrano “remains impaired

from his diagnosis and [] has not received any new source of income.” Matrix approved Rufrano

for another year of disability benefits and continued to make Rufrano’s payments.


                                                5
            Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 7 of 16




           23.    In March 22, 2019, Matrix sent Rufrano a letter saying that his LTD claim had

been terminated effective March 1, 2019. Matrix had received information that Rufrano

“possibly started employment[.]” The letter noted that Rufrano was entitled to a review of the

decision and that he must submit a written appeal within ninety days.

           24.    On March 25, 2019, Rufrano emailed Matrix ostensibly to request copies of his

2016 and 2017 W-2s. The email stated in part:

           I would greatly appreciate it if you look at my medical records. You will find that
           I suffer from extremely severe OCD which prevents me from doing normal
           activities or maintaining full functionality. I cannot do normal things sometimes
           like return phone calls, open mail, or look at bank statements. My OCD often
           freezes me both mentally and physically. This problem is especially severe when
           it comes to my money.
           25.    Rufrano submitted an appeal letter dated April 26, 2019 in response to the

termination of his LTD benefits.

           26.    In October 2019, Rufrano sent the OEB a letter from his doctor. 1 The letter stated

in part:

           Unfortunately, asking Lawrence to write an explanation is nearly impossible for
           him due to the anxiety it creates for him. This request is equivalent to asking an
           unconscious person to become conscious or asking a person suffering from severe
           dementia to begin remembering facts and details. This does not mean that he
           does not have a desire to write an explanation, he just does not have the capacity
           due to his anxiety at this time.

           In the near term, I will communicate on his behalf based upon what I have learned
           in our sessions together. Lawrence did not have ability to communicate with
           Matrix, answer phone calls, open mail, read mail or insurance policies. He never
           looks at his checking account.

           ...

           In the second half of 2018 and into 2019, I continued to work with Lawrence to
           determine if he had the ability to work a full time or in a job that required a
           consistent schedule of achieving goals of any kind on a regular basis. Because of
           his inability to manage external stress, including his inability to respond to
           Matrix, and respond to daily demands, I have determined that Lawrence does not
           have the ability to work. The severity of the constantly ruminating negative
           thoughts are still debilitating.


1
 Many of the letter’s statements regarding Rufrano’s work and volunteer history are inaccurate
or incomplete.
                                                    6
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 8 of 16




       27.     Over the next several months, Rufrano continued to communicate with Matrix

and the OEB. Rufrano continued to argue over the final termination of his LTD and to highlight

his claimed disabilities, even though he knew that his benefits terminated due to his outside

employment. Rufrano also continued to argue over the OEB’s determination that he had

received an overpayment of his LTD benefits.

E.     Rufrano’s Communications with the SSA

       28.     Rufrano completed an SSA Continuing Disability Review on July 17, 2019.

According to a “report of contact” generated by the SSA, “Rufrano stated that in 2018 he was

contacted by [UNIVERSITY 1] to assist with their fundraising. He makes phone calls to

potential donors . . . . Each month he goes to [UNIVERSITY 1] and makes some phone calls to

potential donors.” Rufrano did not disclose any additional work history information.

F.     Rufrano’s Concealed Employment

       1.      COMPANY 1

       29.     Rufrano served as a member of COMPANY 1’s Advisory Board. An engagement

letter signed by Rufrano and dated December 5, 2015 outlined the terms and conditions of

Rufrano’s participation as an advisor. The letter states in part:

       As a member of our advisory board, you may be asked to attend occasional
       face-to-face or teleconference meetings of our advisory board and to provide us
       such guidance with respect to our corporate, research and product development
       and marketing activities as we may request. As part of your participation you may
       be asked to assist, review our business strategies and product designs, guide our
       research, evaluate results and introduce us to potential partners and customers.
       30.     Rufrano’s term on the Advisory Board was for 2 years and Rufrano’s service

entitled him to purchase 20,000 shares of COMPANY 1’s common stock. On or about March 1,

2016 Rufrano received an option to purchase 191,500 shares in COMPANY 1.

       31.     The FRB OIG interviewed COMPANY 1’s CEO and General Counsel.

According to the CEO, Rufrano mostly attended conferences and would contact COMPANY 1 if

he met people that he thought COMPANY 1 personnel should speak with in order to further

develop their products and engage as potential clients.


                                                  7
            Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 9 of 16




       32.      The FRB OIG found a YouTube video titled “NABA April 8th Meet up –

Blockchain, game changer for supply chain” that was uploaded on April 13, 2017. The

description accompanying the video identifies Rufrano as “Keynote 4: Lawrence Rufrano,

[COMPANY 1].” Rufrano spoke for approximately 25 minutes and answered questions from

those in attendance.

       2.       COMPANY 2

       33.      COMPANY 2 hired Rufrano as a member of its Executive in Residence (“EIR”)

Program. Rufrano signed an engagement document on or about December 13, 2016. The

document also listed several membership commitments that Rufrano would have to fulfill, which

included:

       •     EIR Session: Minimum attendance of 2 EIR sessions per month (Friday
             mornings; subject to change)
       •     Startup Mentorship: Minimum mentorship of 1 [COMPANY 2] startup with
             needed, per month (8 hrs).
       •     Quarterly Report: To ensure a successful working relationship, you are expect
             to provide [COMPANY 2] a quarterly report detailing your activities with
             specific startups you have worked with during the month.
       34.      On or about October 30, 2016, Rufrano sent an email to executives at

COMPANY 2. It stated, in part:

       In summary, my hope is to develop relationship for [COMPANY 2] and its
       startups with agencies in Washington DC and to raise startups awareness of the
       boundaries of regulations.

       In my prior life on Wall Street, I advised numerous senior banking executives on
       capital raising, accounting and tax strategies. While at the Federal Reserve Board
       in Washington DC, my expertise in capital markets was drawn upon for educating
       the Board of Governors during and after the last financial crisis. Hopefully I
       developed a sufficient set advisory skills and knowledge base that
       [COMPANY 2] will find useful.

       Currently, I am a visiting scholar at [UNIVERSITY 1] focused on bringing
       together technology, banking and regulatory policy under one teaching and
       research umbrella within the engineering school.
       It is been a real pleasure working with both of you.
       35.      On or about November 17, 2016, Rufrano sent an email to a managing partner at

COMPANY 2. It stated, in part:


                                                 8
         Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 10 of 16



        I would welcome attending tomorrow’s meeting.

        One of my hopes over the last year has been to bridge some of the deep
        knowledge gaps between the heavy regulatory culture in Washington DC and the
        rapidly evolving technological development in Silicon Valley. In particular, I
        don’t want to see startups and technological hindered by slowly developed and
        poorly informed governmental policy decisions. As a result, I have been working
        with [] and [UNIVERSITY 1] in convening conferences and forums to bring
        regulators, VC firms, startups and lawyers together. My background at the Federal
        Reserve and Wall Street lends to this.

        ...

        I am currently a visiting scholar at [UNIVERSITY 1] and I am advising a number
        of startups.
        3.     LAW FIRM 1
        36.    LAW FIRM 1 hired Rufrano as a FinTech Advisor in October 2017. Rufrano’s

engagement letter, described the nature of his work as “non-legal services to the Firm and its

clients, as appropriate, regarding various technical, supervisory and policy issues and matters

involving the Firm’s fintech and financial institutions advisory practices and related business

development initiatives[.]” Rufrano received a “flat monthly fee of US $18,750.00” for his work.

        37.    On June 22, 2018, Rufrano sent LAW FIRM 1 a letter containing an invoice and

billing records for the period of October 28, 2017 through January 27, 2018. The invoice read in

part:

        Detailed Summary of business development activities October 28, 2017 – January
        27, 2018

        1. Expand relationship with [COMPANY 2], a Fintech incubator for start-ups
        based in Sunnyvale, CA. Attended weekly meetings for approximately 4-5 hours
        to identify potential clients for [LAW FIRM 1]. Attended special Fintech events
        at [COMPANY 2] and hosted [redacted] and [redacted], introducing them to the
        event attendees.

        2. Attempted to develop a Regtech incubator in Washington, DC with
        [COMPANY 2] acting as a partner. Conducted several phone calls and meetings
        with [COMPANY 2] to develop a strategy and business feasibility assessment.
        This did not move forward because [COMPANY 2] opted to open a New York
        office focused exclusively on Fintech.

        ...

        4. Identified and established four new Fintech client relationships for [LAW
        FIRM 1] . . . .

                                                 9
        Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 11 of 16



       5. Gave speeches at several major conferences . . . .

       6. Established a relationship with [redacted] in order to obtain advisory work form
       the trust departments of major banks. Currently, a relationship is pending with
       [redacted] and a dialogue has been established with [redacted].

       7. Arranged and conducted meetings with major European Banks . . . .

       ...

       11. Established a partnership with [redacted] to host a Consumer Financial
       Services Roundtable on June 19, 2018 with [LAW FIRM 1].

       ...

       13. Attended the European Economic Forum Innovation Roundtable in San
       Francisco and gave a talk on innovation and banking.
       38.     Rufrano sent another letter on or about July 22, 2018 that included a timesheet for

his activities from January 1, 2018 through July 2018. The timesheet had approximately 105

entries, including the following:

       January 31, 2018

       Communications with [redacted], CEO of [redacted], re: working with [LAW
       FIRM 1] on acquisition of his company; contact with [redacted] re: potential
       projects and collaboration with [LAW FIRM 1]; further discussions re: meeting
       with Chief Data Officer for [redacted]; contact [redacted], Head of Innovation at
       [redacted] for a potential meeting; conduct work on [redacted] swaps and money
       transfer rules with [redacted] and [redacted]; calls with [redacted] and [redacted]
       re: speaking at a conference; [LAW FIRM 1] technology training session.

       March 9, 2018

       Call with [redacted], [redacted], and [redacted] staff to discuss [LAW FIRM 1’s]
       ICO experience; discussions with [redacted] re: business strategy; call with
       [redacted] re: meetings with [redacted’s] general counsel; call with [redacted] re:
       blockchain; lunch with [redacted] and [redacted]; call with [redacted] and
       [redacted].

       April 3, 2018

       Call with the marketing person for a meeting with [redacted]; Call with [redacted]
       re: lawsuit versus [redacted]; call with [redacted] re: term sheet for [redacted];
       teleconference with [LAW FIRM 1], [redacted] and [redacted] founders re:
       [redacted] legality issues; Travel from NYC to Buffalo for [redacted] legal
       department meetings; meet with [redacted] legal department and [redacted];
       debrief with [redacted] and [redacted] re: same; layover and return travel to San
       Francisco from Buffalo; call with [redacted] and commercial real estate lender.



                                                10
          Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 12 of 16



         May 2, 2018 2

         Organize Financial Services Roundtable (or CFS conference) / [redacted];
         discussions with [redacted] re: [redacted] and next steps; call with [redacted] re:
         FSR Roundtable; email with [redacted] to schedule meeting to discuss blockchain
         and trusts; communications with [redacted] re: legal team contacts.
         39.     According to the resume the he provided to [LAW FIRM 1], Rufrano served as a

Board member for COMPANY 1 from “2015 through present”, an “Executive in Residence”

with COMPANY 2 from “2015 through present”, and a “Visiting Scholar, Financial

Technology” at UNIVERSITY 1 from “2015 through present.” Rufrano described his duties at

COMPANY 2 as “Responsible for providing opinions on the viability of startup companies.

Evaluate several hundred per year.”

         4.      UNIVERSITY 1

         40.     Rufrano is the Executive Director of a financial technology laboratory at

UNIVERSITY 1. According to UNIVERSITY 1’s website, Rufano “focuses on deepening and

expanding relationships with banks, investment firms and other financial institutions who are

members or wish to become members of the [redacted]. In addition he provides a regulatory and

business perspective for students and researchers in the [redacted] and its members.”

         41.     A second UNIVERSITY 1 webpage lists Rufrano as “Lecturer, Vice Provost for

Teaching and Learning – Strategy Programs & Development.”

         42.     Rufrano’s job description as executive director of UNIVERSITY 1’s financial

technology laboratory included the following:

         The ED leads membership acquisition and sponsorship efforts for the Affiliate
         Program. This Work includes identifying, setting up and leading meetings with
         prospective affiliate member and working with the SoE development team on
         gifts and the Office of Industrial Contracts on how to document and invoice
         affiliate memberships.
         The ED manages the Corporate Affiliates Program of the Lab.




2
    This is the day of Rufrano’s 2018 annual review with Matrix, discussed above.



                                                 11
        Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 13 of 16



       The ED is the primary liaison for affiliates [delete: donors] (sic) and visiting
       scholars sent by affiliates.

       The ED organizes and seeks corporate sponsorships for Lab events, including the
       annual AI in Fintech event.

       The ED represents the Lab to internal and external parties.

       The ED creates and directs marketing efforts for the Lab, including member
       website, newsletter, etc.
       43.     I interviewed Rufrano’s supervisor at UNIVERSITY 1. The supervisor explained

that Rufrano initially approached UNIVERSITY 1 about a potential project with an external

donor, but that research project never materialized. The supervisor explained that this process

lasted several months and involved emails, in person meetings, and calls with Rufrano. Rufrano

subsequently brought in additional sponsors.

       44.     The supervisor confirmed that UNIVERSITY 1 renewed Rufrano’s position

several times based on his performance. The supervisor said that Rufrano meets expectations

and has no issues.

       45.     As part of his job at UNIVERSITY 1, Rufrano speaks with donors, attends

monthly meetings, and identifies and speaks with sponsors and speakers. Rufrano also

participates in executive education sessions where he speaks with 10 to 30 people at a time and

makes speaker introductions at an annual conference with 300 to 400 people in attendance.

       5.      LAW FIRM 2

       46.     Rufrano joined LAW FIRM 2 in or about June 2019. LAW FIRM 2 hired

Rufrano as a part-time employee with the title of “Sr. Business Development Advisor.” Rufrano

received an annual salary of $175,000.

       47.     In April 2019, Rufrano sent an email with his resume to the Assistant Director of

Practice Development at LAW FIRM 2. The email read in part:

       Please find my resume.

       Note that the last full time job was with the Federal Reserve. My job with [LAW
       FIRM 1] was on a contract basis from October 2017 to April 2019.

       [UNIVERSITY 1] is a part time position.

                                                12
        Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 14 of 16



       [COMPANY 1] was an unpaid advisor position for stock options.

       [COMPANY 2] is an unpaid position. However, I get to see up to 700 startups a
       year that could be potential clients.

       The United Nations is an advisory committee position and unpaid. It is for the
       experience.

       Essentially, I tried retiring and found life too boring. There are numerous older
       advisors to the tech industry who get paid in stock options. (emphasis added)
       6.          COMPANY 3

       48.         COMPANY 3’s founder is Rufrano’s supervisor at UNIVERSITY 1. Rufrano

signed a consulting agreement with COMPANY 3 in or about June 2018. The agreement

contains a statement of work outlining the services Rufrano agreed to perform. It reads in part:

       The Services to be performed by Consultant (“Services”) generally are as follows:

       1. Business development, in particular in relation to engagements with
          [redacted].

             ...

       3. Assistance with the development of strategies to meet compliance
          requirements of the Company’s clients.

       4. Serving as the Company’s compliance officer for the term of a client
          engagement.
       49.         During his interview, COMPANY 3’s founder explained that he and Rufrano

could not agree on how to make payments for Rufrano’s work with COMPANY 3. He said that

Rufrano wanted to hold off on receiving a $15,000 payment until a later date, purportedly

because of his taxes. Rufrano eventually submitted a $9,000 invoice, dated December 4, 2019,

for “Services Rendered for [redacted].”

       7.          Rufrano Fintech Technology, LLC

       50.         Rufrano Fintech Technology, LLC organized in or about May 2018 by filing

Articles of Organization and a Certificate of Organization in Virginia.

       51.         Rufrano opened a bank account for Rufrano Fintech Technology, LLC in or about

June 2018. According to the business bank account application, the company had $50,000 in

sales in 2017 and provided legal consulting for finance and banking technology. The application


                                                 13
        Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 15 of 16




listed Rufrano as Rufrano Fintech Technology, LLC’s controlling owner.

G.     Interstate Wire

       52.      Rufrano received a $1,936.99 LTD benefit payment from Matrix on or about

May 31, 2018.

       53.      Matrix communicated with Rufrano and processed his claims from their Phoenix,

AZ office. There, Matrix employees entered Rufrano’s claim and payment information into a

system called the Policy Administration and Claims System (“PACS”). A separate firm located

in Philadelphia, PA runs PACS. When that firm received payment information from Matrix, it

transmitted payment instructions via electronic message to a Matrix-managed bank account at

U.S. Bank. According to Matrix, that bank account was opened in, and managed from,

Minneapolis, MN. Based on these electronic messages, ACH 3 payments were initiated from the
Matrix-managed account at U.S. Bank to Rufrano’s personal bank account at Wells Fargo. In

May 2018, the address associated with Rufrano’s Wells Fargo account was a post office box in

San Francisco, CA.

//

//

//

//

//

//

//

//

//


3
  The ACH system is a batch-oriented interstate funds transfer network through which depository
institutions send each other batches of electronic credit and debit transfers. Payroll direct
deposits and Social Security benefit payments are typical examples of ACH credit transfers.


                                              14
        Case 3:20-mj-71490-MAG Document 1 Filed 10/21/20 Page 16 of 16




                                        CONCLUSION

       54.     Based on the information above, there is probable cause to believe that Lawrence

Rufrano committed wire fraud, in violation of Title 18, United States Code, Section 1343, on or

about May 31, 2018 in the Northern District of California. Therefore, I respectfully request that

the Court issue the proposed criminal complaint, arrest warrant, and summons.


                                             ______________________________
                                                /s/ Alan Hershkowitz
                                             ALAN HERSHKOWITZ
                                             Special Agent
                                             Federal Reserve Board, Office of Inspector General


                                                  21 day of October 2020.
Subscribed and sworn to me by telephone on this ______


_____________________________________
HONORABLE SALLIE KIM
United States Magistrate Judge




                                               15
